Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 23, 2021

                                            No. 04-21-00577-CR

                             IN RE Frediz DE LA CRUZ-DE LA CRUZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

       On December 22, 2021, relator filed a petition for writ of mandamus. This court believes
a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file
a response to the petition in this court no later than ten (10) days from the date of this
order. Any such response must conform to Texas Rule of Appellate Procedure 52.4.

        Requests for leave to file a petition for writ of mandamus are not necessary; therefore,
relator’s motion for leave is DENIED AS MOOT.

           It is so ORDERED on December 23, 2021.

                                                                              PER CURIAM




ATTESTED TO: _____________________________
                   Michael A. Cruz,
                   Clerk of Court




1
  This proceeding arises out of Cause No. 11254CR, styled State of Texas v. Frediz De L Cruz-De La Cruz, pending
in the County Court, Kinney County, Texas. The challenged letter ruling was signed by the Honorable Tully Shahan.